Citation Nr: 1100259	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
additional disability as a result of VA medical treatment for a 
degenerative disc disease of the cervical spine.  


ATTORNEY FOR THE BOARD

John Francis, Counsel










INTRODUCTION

The Veteran served on active duty from January 1963 to December 
1964. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

A veteran disabled as a result of VA medical treatment may 
receive compensation for a qualifying additional disability in 
the same manner as if such additional disability were service-
connected.   An additional disability is a qualifying disability 
if it was not the result of the veteran's willful misconduct, the 
disability was caused by VA hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the VA, and the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or examination; 
or was an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a) (West 2002).  

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after care or 
treatment is rendered.  To establish causation, the evidence must 
show that the hospital care or medical or surgical treatment 
resulted in the veteran's additional disability.  Merely showing 
that a veteran received care or treatment and that the veteran 
has an additional disability does not establish causation.  
Hospital care or medical or surgical treatment cannot cause the 
continuance or natural progress of a disease of injury for which 
the care or treatment was furnished unless VA's failure to timely 
diagnose and properly treat the disease or injury proximately 
caused the continuance or natural progress.  38 C.F.R. § 3.361 
(2010).   

The claims file shows that the Veteran experienced symptoms of 
dizziness, headache, double vision, and lower extremity weakness 
and numbness starting in approximately 1994.  In January 1996, a 
university neurologist referred to computed tomography and 
electrodiagnostic studies and noted no evidence of cervical 
radiculopathy.   In December 1996, the Veteran's symptoms became 
more severe and included falls and fecal incontinence.  After 
further clinical investigation, the Veteran underwent vascular 
surgery on two occasions and a lumbar laminectomy in 1997.   

The Veteran continued to report dizziness and left ear to arm 
numbness in February 1998.  A December 1998 VA X-ray showed some 
degenerative disc disease of the cervical spine with foraminal 
narrowing at two levels.  In February 1999, an electromyogram at 
a private university hospital showed indications of old chronic 
cervical myopathies.  Private and VA clinicians pursued treatment 
of the persistent symptoms primarily as vascular disorders.  In 
July 2005, the Veteran sought VA emergency care because of 
increased lower extremity weakness, poor balance, multiple falls, 
arm and leg numbness, and loss of hand dexterity.  The Veteran 
reported that he experienced neck pain for the previous year, 
severe shoulder pain in the previous two weeks, bilateral thumb 
numbness, and a recurrence of fecal incontinence in the previous 
two days.  The Veteran was wheelchair bound and unable to 
manipulate eating utensils.  The Veteran was referred for urgent 
care to a major VA medical center where he was diagnosed with 
central cord syndrome or cervical myopathy and underwent multi-
level cervical decompressive laminectomies. 

In statements in August 2005, October 2005, and April 2006, the 
Veteran contended that he incurred spinal cord damage because VA 
clinicians failed to properly evaluate his symptoms and initiate 
timely treatment.  Further, he contended that after surgery, his 
symptoms became more severe and that he can no longer 
independently bathe, hold a cup with one hand, turn over in bed, 
or drive an automobile.  

Although the Veteran had been receiving regular VA outpatient 
medical care, the claims file does not contain records of VA care 
after August 2005.  In April 2007, the Veteran applied for VA 
spinal cord injury services.  The record does not indicate 
whether the services were offered.  However, if these services 
were provided, records of care for a spinal cord injury are 
relevant to the claim and must be obtained.  VA is required to 
make reasonable efforts to help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  In 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA 
has constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that such 
documents are thus constructively part of the record before the 
Secretary and the Board, even where they are not actually before 
the adjudicating body.  Accordingly, the RO should request VA 
medical records pertaining to the Veteran that are dated from 
August  2005 to the present.

In October 2007, a VA orthopedic surgeon noted a review of the 
claims file including the 1999 university nerve conduction study 
and the 2005 acute symptoms and VA cervical surgery.  The surgeon 
concluded without explanation that the Veterans dizziness and 
upper extremity numbness and loss of hand function was not 
proximately caused by VA medical care and that the urgent care 
provided to the Veteran in July and August 2005 was appropriate 
and did not reflect carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance on the part of VA.  
The physician did not provide a detailed rationale.  The Board is 
unable to determine from the treatment records and this opinion 
whether the Veteran incurred additional disability in excess of 
the natural progression of spinal disease and if so, whether that 
additional disability was the result of delay in diagnosis and 
treatment or improper or ineffective surgical procedure.  The 
Board concludes that there is insufficient medical evidence to 
decide the claim.  38 C.F.R. § 3.159 (2010).  





Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA medical care 
including any records of treatment or 
therapy in the VA spinal cord injury 
service program since August 2005.  
Associate any records received with the 
claims file. 

2.  Provide the claims file to the VA 
orthopedic surgeon who provided an opinion 
in October 2007, if available, or to 
another appropriately qualified VA 
orthopedic physician.  Request that the 
physician review the claims file and note 
the review in a report.  Request that the 
physician provide responses to the 
following questions with supporting 
rationale.  The physician may request that 
the Veteran be scheduled for a current 
spinal examination if and only if an 
examination is necessary for the 
preparation of a comprehensive opinion.  

a.  Based on the history of the Veteran's 
reported symptoms, VA and private clinical 
observations, and diagnostic testing prior 
to July 2005, was there unwarranted delay 
in additional VA clinical investigation, 
treatment, surgical intervention for 
cervical spine disease?  Please explain why 
additional investigation, treatment, or 
surgery for cervical myopathy was not 
warranted at a time earlier than the urgent 
treatment in August 2005.  

b.  Did a delay in VA diagnosis or 
treatment, if any, cause the continuation 
or acceleration of the natural progression 
of cervical spine disease ?   

c.  Did the Veteran incur an additional 
injury or increase in disability as a 
result of VA medical care including the 
surgical procedure in August 2005.  If so, 
what was the additional injury or 
aggravation?  Were the symptoms present 
after the August 2005 surgery reasonably 
foreseeable as part of the natural 
progression of the disease or were they 
manifestations of an additional disability?  

d.  If an additional disability was caused 
by delay in diagnosis and treatment or by 
the VA treatment itself, was the proximate 
cause of the additional disability 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance on the part of the VA in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or was 
the additional disability an event not 
reasonably foreseeable?  

3.  Then, review the claims file to ensure 
that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated.  
Readjudicate the claim for compensation 
under 38 U.S.C.A. § 1151 for cervical spine 
disease.  If the benefit sought remains 
denied, issue an appropriate supplemental 
statement of the case and provide the 
appellant and his representative, if any,  
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.   

The purposes of this remand are to assist the appellant with the 
development of his claim.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655 (2009).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


